FILED

UNITED STATES DISTRICT COURT KEB 2
FOR THE DISTRICT OF COLUMBIA 8 2020

Clerk, U.S District & B
: US, ankr
/Ourts for the District of Columire

Johnathan Pinney, )
Plaintiff,
Vv. Civil Action No. 19-3842 (UNA)
United States Supreme Court ef al.,
Defendants.
MEMORANDUM OPINION

 

This matter, brought pro se by an Arkansas state prisoner, was transferred from the
United States District Court for the District of Arkansas. It is before this Court on review of
plaintiff's motion for leave to proceed in forma pauperis (IFP) and his complaint. The IFP
application will be granted, and this case will be dismissed.

A district court must immediately dismiss a prisoner’s complaint upon determining that
it, among other enumerated grounds, fails to state a claim upon which relief can be granted or is
brought against an immune defendant. 28 U.S.C. § 1915A. Plaintiff has sued the United States
Supreme Court and its Clerk of Court for returning his submission unfiled. See Compl.
Attachment [Dkt. # 2, ECF p. 43]. He seeks injunctive relief and “redress of gross injuries.”
Compl. at 4.

The Supreme Court “has inherent [and exclusive] supervisory authority over its Clerk.”
Inre Marin, 956 F.2d 339, 340 (D.C. Cir. 1992) (per curiam). Therefore, “a lower court may
[not] compel the Clerk of the Supreme Court to take any action.” Jd.; see Panko v. Rodak, 606

F.2d 168, 171 n.6 (7th Cir. 1979), cert. denied, 444 U.S. 1081 (1980) (“It seems axiomatic that a

1
lower court may not order the judges or officers of a higher court to take an action.”), Nor can a
lower court “review orders of the Supreme Court or direct the Court to take any action.” Jn re
Lewis, No. 99-5015, 1999 WL 150347, at *1 (D.C. Cir. Feb. 26, 1999) (citing Jn re Marin, 956
F.2d at 340) (other citation omitted)); see accord Caprice v. United States, No. 11-cv-0535, 2011
WL 902128, at *1 (D.D.C. Mar. 14, 2011) (noting that this district court “has no authority to
determine what action, if any, must be taken by the Justices of the Supreme Court and the
Supreme Court’s administrative officers with respect to plaintiff's petition” for a writ of
certiorari).

In addition, “the Supreme Court Clerk and Clerk’s office staff enjoy absolute immunity
from a lawsuit for money damages based upon decisions [such as alleged here] falling within the
scope of their official duties.” Miller v. Harris, 599 Fed. App’x 1 (D.C. Cir. 2015) (per curiam)
(citing Sindram v. Suda, 986 F.2d 1459 (D.C. Cir. 1993) (per curiam)); see Reddy v. O’Connor,
520 F. Supp. 2d 124, 130 (D.D.C. 2007) (actions consisting of the denial of a petition for a writ
of certiorari and the Deputy Clerk’s refusal to file documents concerning a subsequent petition
“are quintessentially ‘judicial’ in nature because they are ‘an integral part of the judicial
process’”) (quoting Sindram, 986 F.2d at 1460-61). Therefore, this case will be dismissed with
prejudice. See Fletcher v. Harris, 790 Fed. App’x 220 (D.C. Cir. 2020) (“The district court
correctly denied appellant’s motion for injunction and dismissed the case with prejudice, because
appellant’s claim for money damages against the Clerk of the Supreme Court was barred by

absolute immunity.”). A separate order accompanies this Memorandum Opinion.

vr

q 4 2 ey

Date: February 25 , 2020 United States District Judg

2